DETAILED ACTION
	This action is in response to application filed on Dec. 06, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
	Claims 1-20 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-20, the prior art fails to disclose or suggest the emboldened and italicized features below:
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:  
Claim 1 is  allowable among other elements and details, but for at least the reason,
 “a linear position encoder configured to: determine a first linear position of the actuator that drives the worm drive; determine a second linear position of the actuator, wherein the second linear position is different than the first linear position; and a control system configured to: determine a force acting on the actuator along the shaft axis based on a 
Claims 11 and 19 are  allowable among other elements and details, but for at least the reason,
“a second spring  having a first end and a second end, wherein the second end of the second spring is fixed, and wherein the second spring is configured to resist movement of the actuator along the shaft axis in a second direction as a result of a second force transmitted through the worm drive, wherein the second direction is opposite the first direction, a linear position encoder configured to: determine a first linear position of the actuator that drives the worm drive; determine a second linear position of the actuator, wherein the second linear position is different than the first linear position; and a control system configured to: determine a force acting on the actuator along the shaft axis based on a difference between the first linear position and the second linear position; and control the actuator based on the determined force.”


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846